PROB35                                                                          Report and Order Terminating Supervision
(Reg 3/93)                                                                               Prior to Original Expiration Date



                             UNITED STATES DISTRICT COURT
                                         FOR THE
                           EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                   v.                                          Crim. No. 5:16-CR-12-3D

CARLETTAP.ALSTON

         On May 21, 2018, the above named was released from prison and commenced a term of supervised
rel"e~se for a period of 36 months. The offender has complied with the rules and regulations of supervised
release and is no longer in need of supervision. It is accordingly recommended that the offender be
discharged from supervision.

                                                      I declare under penalty of perjury that the foregoing
                                                      is true and correct.


                                                      Isl Van R. Freeman. Jr.
                                                      Van R. Freeman, Jr.
                                                      Deputy Chief U.S. Probation Officer
                                                      150 Rowan Street Suite 110
                                                      Fayetteville, NC 28301
                                                      Phone:910-354-2542
                                                      Executed On: February 11, 2021



                                          ORDER OF COURT

        Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceeding~ in the case be terminated.                                  ·

         Dated this -~f2..
                       _ _ day of    ~5~e~~~"~"~Mj~-+---' 2021.
    ,\




                                                               mes C. Dever III
                                                             U.S. District Judge




             Case 5:16-cr-00012-D Document 947 Filed 02/12/21 Page 1 of 1
